1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                 ***
9     MARSHALL BURGESS, JR.,                           Case No. 3:18-cv-00309-MMD-WGC
10                                        Plaintiff,                  ORDER
              v.
11
      STATE OF NEVADA, et al.,
12
                                     Defendants.
13

14
        I.         Discussion
15
             This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
16
     an individual who was in the custody of the Nevada Department of Corrections at the time
17
     he initiated this case. When Plaintiff initiated this case, he submitted an application to
18
     proceed in forma pauperis for prisoners. (ECF No. 1). In this Court’s November 2, 2018
19
     screening order and May 3, 2018 screening order, the Court deferred a decision on that
20
     application to proceed in forma pauperis. (ECF No. 8 at 12, 16 at 7). The Court
21
     subsequently imposed a stay, and the Court entered an order in which the parties were
22
     assigned to mediation by a court-appointed mediator. (ECF No. 16 at 7, 18). The Office
23
     of the Attorney General has filed a status report indicating that settlement has not been
24
     reached and informing the Court of its intent to proceed with this action. (ECF No. 27).
25
             Because Plaintiff no longer is a prisoner, the Court dismisses the application to
26
     proceed in forma pauperis as a prisoner (ECF No. 1) as moot. The Court now directs
27
     Plaintiff to file an application to proceed in forma pauperis by a non-prisoner within thirty
28
     (30) days from the date of this order or pay the full filing fee of $400. After the Court
                                                1
1    determines the matter of the payment of the filing fee, the Court will issue an order on the

2    matter of service.

3       II.      Conclusion

4       For the foregoing reasons, IT IS ORDERED that Plaintiff’s application to proceed in

5    forma pauperis for prisoners (ECF No. 1) is DENIED as moot.

6             IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the

7    approved form application to proceed in forma pauperis by a non-prisoner, as well as the

8    document entitled information and instructions for filing an in forma pauperis application.

9             IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,

10   Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for

11   non-prisoners; or (2) pay the full filing fee of $400.

12            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

13   dismissal of this action may result.

14            IT IS FURTHER ORDERED that upon the resolution of the matter of the filing fee

15   this Court shall issue a subsequent order on the matter of service.

16            This case remains stayed.

17            DATED: August 23, 2019.

18
                                                 UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                    2
